COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-486-CR

                                                 



PEYTON ALICIA KNIGHT           						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 16
TH
 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On March 16, 2005, we abated this appeal and remanded the cause to the trial court to determine whether appellant Peyton Alicia Knight desired to prosecute her appeal.  The supplemental reporter’s record from the abatement hearing was filed in this court on April 18, 2005.

At the abatement hearing, Knight told the trial court that she did not wish to proceed with her appeal.  A motion to dismiss the appeal was filed in this court on April 15, 2005.  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).   Accordingly, we dismiss this appeal.  
See id.

      PER CURIAM

PANEL D:	
CAYCE, C.J.; LIVINGSTON
, and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 5, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.